 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     VINCENT J. SOTTOSNTI
 3   Assistant U.S. Attorney
     Arizona State Bar No. 022037
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   E-mail: vincent.sottosanti@usdoj.gov
     Attorneys for Plaintiff
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                    FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                                   4:20-cr-02626-LAB
10
                                 Plaintiff,             NOTICE OF CONFESSIONS,
11            vs.                                     ADMISSIONS AND STATEMENTS
                                                     PURSUANT TO LOCAL RULE 16.1(a)
12   Nathan Freddy,
13                              Defendant.
14
             Notice is hereby given, pursuant to LRCrim. 16.1(a) that all confessions,
15
     admissions, and statements provided in government disclosure may be introduced into
16
     evidence by the government at the trial in this matter. See United States v. Hall, 742 F.2d
17
     1153, 1156 (9th Cir. 1984); United States v. Long, 455 F.2d 962, 963 (9th Cir. 1972).
18
19
             Respectfully submitted this 1st day of February 2021.
20
21                                                    MICHAEL BAILEY
                                                      United States Attorney
22                                                    District of Arizona
23                                                    /s/ Vincent J. Sottosanti
24                                                    VINCENT J. SOTTOSANTI
                                                      Assistant U.S. Attorney
25
     Copy of the foregoing served
26   electronically or by other means,
     this 1ST day of February 2021, to:
27
     All ECF Participants
28
